Filed 5/12/22 P. v. Decker CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C091306

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE006173)

           v.

 LONNIE RAY DECKER,

                    Defendant and Appellant.




         Defendant Lonnie Ray Decker was pulled over while driving a car registered to
someone else that contained large quantities of methamphetamine and marijuana. A jury
found him guilty of transporting and possessing methamphetamine for sale, but hung on
similar charges involving the marijuana. He was sentenced to six years in state prison.
         On appeal, defendant contends: (1) a police officer, who was the prosecution’s
drug expert, violated his constitutional rights by improperly opining on his guilt when he
was allowed to testify over defense counsel’s objection that there was no way defendant
could not have seen the methamphetamine on the floorboard of the back passenger seat;

                                                             1
(2) the same officer testified to inadmissible profile evidence in violation of his Sixth
Amendment right to a fair trial; (3) that he received ineffective assistance of counsel
when his trial attorney elicited testimony that one of the officers responding to the scene
believed defendant was a white supremacist; and (4) that the matter must be remanded for
resentencing given recent legislative amendments to Penal Code section 654.1
        We agree the matter must be remanded for resentencing in light of the changes to
section 654, but otherwise reject defendant’s contentions on appeal.
                                    I. BACKGROUND
        In October 2019, defendant was charged with possession of methamphetamine for
sale (Health & Saf. Code, § 11378—count one), possession of marijuana for sale (Health
& Saf. Code, § 11359, subd. (b)—count two), transportation of methamphetamine for
sale (Health & Saf. Code, § 11379, subd. (a)—count three), transportation of marijuana
for sale (Health & Saf. Code, § 11360, subd. (a)(3)—count four), possession of narcotics
paraphernalia (Health & Saf. Code, § 11364—count five), and driving with a suspended
license (Veh. Code, § 14601.1, subd. (a)—count six). It was further alleged that
defendant had suffered two prior strike convictions (§§ 667, subds. (b)-(i), 1170.12), and
had served four prior prison terms (§ 667.5, subd. (b)). The following evidence was
adduced at trial.
        On April 5, 2019, Elk Grove police officer Kenneth Welter responded to a call
around 9:30 p.m. of a white BMW station wagon driving recklessly. He located the car
stopped at a red light without its headlights on, which was a Vehicle Code violation.
Based on the violation, Officer Welter initiated a traffic stop.
        Defendant, the driver and sole occupant of the vehicle, eventually pulled over in a
nearby residential neighborhood. Although defendant initially appeared to be under the




1   Further undesignated statutory references are to the Penal Code.

                                              2
influence of alcohol because he was mumbling and slurring his speech, a DUI
investigation later determined that he was not. When defendant stepped out of the car,
however, Officer Welter observed a plastic bag hanging from defendant’s pocket that
contained a green leafy substance the officer recognized as marijuana.
        A records check revealed defendant’s license was suspended and revoked, and the
car he was driving had not been registered since 2017. Defendant was not the car’s
previously-registered owner.
        Because the registrant lived several hours away, Officer Welter decided to have
the vehicle towed. In accordance with department policy, officers conducted an
inventory search before towing the car. The inside of the car was cluttered with trash,
personal clothing items, and a sleeping bag and pillow. In the trunk area of the station
wagon, there was a closed but untied trash bag with a plastic bag inside that contained a
large clear bag with approximately two pounds of marijuana and four smaller containers
or baggies of roughly 10 to 30 grams of marijuana each, plus one smaller baggie
containing almost three grams of marijuana.2
        The trash bag also contained clothing items and pants with a waist from 36 to 40
inches wide and length from 32 to 34 inches. A pink polka dot bag was lying on top of or
next to the closed trash bag.
        On the floorboard of the back passenger seat, officers found a gallon Ziplock bag
that was tied off in the corner containing a white crystalline substance that was later
identified as approximately 100 grams of methamphetamine.3 In the front passenger seat,
officers located a glasses case containing a glass methamphetamine pipe.



2 The prosecution’s drug expert testified that one gram was a useable amount of
marijuana. Two pounds of marijuana cultivated outdoors ranged in value from $2,900 to
$5,750; the same weight, if cultivated indoors, could be valued up to $10,000.
3   Evidence showed a useable amount of methamphetamine was generally .1 grams.

                                              3
        After arresting defendant, officers located a $20 bill in his pants pocket that had a
crystalline substance on it and also two bindles of another crystalline substance that were
later determined to be about .55 grams and .64 grams of methamphetamine.
        During the inventory search, no scales, money, packaging material, pay-owe
sheets, or firearms or ammunition were found in the vehicle. Although officers found
defendant’s cell phone in the car, they did not search it.4 No DNA samples or
fingerprints were taken from the packaging in which the drugs were found.
        Officer Greg Eisert, who responded to the scene and booked evidence, testified as
the prosecution’s expert in possession for sale of controlled substances. He testified that
based on his training and experience, controlled substance sellers sometimes have pay-
owe sheets, profit logs, and scales to weigh out drug quantities, but do not necessarily
always possess such items in an attempt to avoid being charged as a seller if
apprehended. It was common for both users and sellers to try to hide drugs on their
person. Sellers often sold more than one type of drug, and users often used both
methamphetamine and marijuana together.
        Based on a hypothetical tracking the facts of the case, Officer Eisert opined that a
person found in a car with two pounds of marijuana as well as five additional baggies of
marijuana with specific quantities possessed the drugs for sale. He similarly opined that
a person found in a car with a quarter pound of methamphetamine likely possessed the
methamphetamine for sale rather than for personal use. His opinion was based primarily
on the quantities of the drugs.
        When asked why he did not swab any of the drug packages found in the car for
DNA or fingerprints, Officer Eisert testified that given where they were located in the
car, “there [was] no possible way he could not have known that they were in the car.”




4   The parties stipulated that police did not book defendant’s cell phone into evidence.

                                               4
Defense counsel objected based on speculation and that it was a question for the trier of
fact, but the court overruled the objection and the answer stood. On re-cross, Officer
Eisert clarified that he “imagine[d]” someone sitting in the driver’s seat would be able to
see the bag of methamphetamine on the floorboard of the rear passenger’s seat.
       Defendant testified on his own behalf. He admitted having prior felony
convictions for grand theft of an automobile, assault with a firearm, 2 first degree
burglaries, first degree kidnapping, and possession of a firearm, as well as a misdemeanor
conviction for possessing fraudulent checks.
       According to defendant, the day before he was arrested, he was in Modesto trying
to get a new windshield and driver’s side window installed in his truck. His friend,
Kevin, was helping him obtain the new windows. The new windows took longer than
anticipated, and defendant started to worry that he would not be able to use his truck to
drive to Redding for a court appearance the next day, April 5. Defendant had driven
Kevin, in Kevin’s BMW, and dropped him off to get the windows for the truck.
       While waiting for Kevin to return with his truck, he decided to drive Kevin’s
white BMW to Redding so he could make his April 5 court appearance. Defendant
texted Kevin that he was taking his BMW, and he left for Redding, which was about a
four hour drive, between 9:00 p.m. and 11:00 p.m. that night.
       Defendant drove throughout the night and attended his court session in Redding
the next day. He left Redding around noon and went to a truck stop in Anderson to take a
shower and eat; he did not think he slept there. After about an hour or two, defendant got
on Interstate 5 South to drive home. He felt tired during the drive and stopped several
times because he started to fall asleep. In Arbuckle, he texted a friend whose name he
did not remember to purchase two $40 bags of methamphetamine, which he believed was
about a gram or a couple of grams. He intended to smoke one of the bags with the
methamphetamine pipe he had with him so he would not fall asleep, but he only took a



                                               5
little because people were around him. He had used methamphetamine for several years
and usually smoked it a couple times a week.
       Defendant testified that he had not seen a package of methamphetamine on the
rear passenger floorboard when he dropped Kevin off to get the truck windows the
previous day. He denied possessing the methamphetamine found on the rear passenger
floorboard to sell it, claiming he did not know it was there, and he never intended to
transport the methamphetamine for someone else to sell it.
       Defendant only remembered seeing “stuff” in the back seat, but he could not tell
what was back there except for a sleeping bag. He claimed he never looked in the back
of the car, and he never opened the right rear passenger side door. According to
defendant, a driver could not see the right rear passenger floorboard unless he stuck his
head through the seats.
       While the pink polka dot bag found in the back of the car was his, defendant
testified he did not have anything else in the car besides what was on his person. After
showering at the truck stop, defendant put his dirty clothes in the pink polka dot bag and
threw it in the back of the car from the front seat.
       Defendant admitted he knew there was marijuana in the car because Kevin told
him “[his] weed [was] in the vehicle” when defendant left for Redding. Defendant,
however, denied knowing about the large quantity of marijuana found in the trash bag in
the back of the car. He just assumed that Kevin had a “bag of weed somewhere in the
car,” although he did not know where it was. Defendant also admitted having about a
half ounce, or approximately 15 to 20 grams of marijuana, to personally use but not sell.
He also was aware that there was some loose marijuana on the center console, which
looked like it had been used as a tray to roll joints. He himself had used the center
console to roll joints to smoke throughout the drive. He denied that Kevin asked him to
sell the marijuana in the back of the car for him, or that Kevin had asked him to purchase
it; he further denied transporting it for someone else to sell.

                                               6
       Defendant was six feet four inches tall and wore a size 44 pant in the waist, and a
36 or 38 inch length. He denied that the clothing found in the large trash bag was his.
       During cross-examination, defendant testified that he did not know Kevin’s last
name and he did not know his address in Modesto. He admitted that he had grabbed the
sleeping bag from the back seat to use as a pillow on the center console one time when he
pulled over because he was falling asleep behind the wheel. He did not remember telling
Officer Welter that he retrieved some things from the back seat area that morning,
including a pillow and sleeping bag. He adamantly denied being able to see the rear
passenger floorboard area from the driver’s seat without having to put his head through
the space between the front seats. He agreed that the quantity of methamphetamine and
marijuana found in the car represented a significant monetary value.
       On redirect, defense counsel played body camera footage captured by one of the
Elk Grove police officers who responded to the scene. At one point after officers
discovered the large bag of methamphetamine on the rear passenger floorboard, the video
showed defendant admitting that he had gotten a couple of things out of the backseat,
including a pillow and sleeping bag, but denying that he had seen the methamphetamine.
       During closing, the prosecutor argued defendant was familiar with what
methamphetamine looked like because he admitted using it, that the body camera video
showed defendant telling the officer that he had in fact retrieved a pillow and sleeping
bag from the back seat area, and that given his size, it was not likely that he had not seen
the drugs in the back of the car. The prosecutor also questioned the credibility of
defendant’s story that Kevin, a “friend” whose last name and address he did not know,
allowed him to take his unregistered car without proper plates and drive it to Redding
with nearly $10,000 worth of drugs inside.
       Defense counsel argued in closing that defendant was credible when he testified
that he knew Kevin’s marijuana was in the car, but he did not know how much or where
it was located, and he was unaware of the methamphetamine on the rear passenger

                                              7
floorboard. She also argued that there was no evidence of normal indicia of sales,
including scales, pay-owe sheets, multiple cell phones, guns, packaging, and money in
various denominations. Counsel suggested that the officers conducting the investigation
were biased against defendant because they believed he was a white supremacist who
Officer Eisert may have contacted while employed at another agency.
         A jury found defendant guilty of counts one, three, five, and six. The jury
deadlocked on counts two and four, and the court declared a mistrial as to those counts
and they were later dismissed. In a subsequent proceeding, the trial court found the prior
strike allegations true.5
         After denying defendant’s Romero6 motion, the court sentenced defendant to six
years in state prison as follows: a three-year midterm on count three (transportation of
methamphetamine for sale), doubled to six years for the strike prior, plus a concurrent 25
days in county jail on count five and a concurrent five days in county jail on count six.
The court imposed the midterm of two years for count one (possession of
methamphetamine for sale) and stayed it under section 654. The court imposed various
fees and fines and awarded defendant 560 days of credit. Defendant timely appealed.
                                      II. DISCUSSION
A.       Testimony Regarding Ability to See the Methamphetamine
         Defendant contends the trial court prejudicially erred by permitting Officer Eisert
to testify over defendant’s objection that he must have known the methamphetamine was
on the rear passenger floorboard of the car. In defendant’s view, Officer Eisert’s
testimony constituted an improper opinion on his guilt and credibility, which violated his



5  In light of changes to section 667.5, subdivision (b), that went into effect before
defendant was sentenced, the court granted the prosecutor’s motion to dismiss all of the
alleged prior prison term enhancements.
6    People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                               8
Sixth Amendment right to a jury trial and his Fourteenth Amendment right to due
process. He asserts that even though he testified after Officer Eisert, the officer’s
challenged trial testimony essentially labeled him untruthful, which likely tainted the
jury’s perception of his subsequent trial testimony.
       1.     Background
       During redirect examination, the prosecutor asked Officer Eisert, the People’s
expert on possession for sale of controlled substances who had also responded to the
scene the night defendant was arrested, why he had not taken DNA or fingerprint samples
from the packaging of the drugs found in the car. Officer Eisert responded, “[bec]ause of
where they were in the car, there is no possible way he could not have known that they
were in the car.” The court overruled defense counsel’s objections that the testimony was
speculative and an issue for the trier of fact.
       On re-cross, defense counsel questioned the basis for Officer Eisert’s statement
that there was no way someone could not know the drugs were in the car since he did not
participate in the actual search of the car. Officer Eisert responded that he had seen the
methamphetamine on the rear floorboard when the rear passenger door was opened
during the search, and again surmised that there was “no possible way that anybody
driving that car with the belongings in that car could have not known that the
methamphetamine was there. Same with the marijuana in the back.” When counsel
asked whether he was assuming that the person had opened the back door, the following
exchange occurred:
       “[OFFICER EISERT:] No. From the driver seat, it was sitting right there next to
him on the back floorboard. You could see it from the driver seat. All you have to do is
look right, it will be sitting right on the floorboard in plain view.
       “[COUNSEL:] Your testimony is that you could see it from the driver seat?
       “[OFFICER EISERT:] I would imagine so. It’s sitting right there on the back
floorboard in plain view.

                                                  9
        “[COUNSEL:] The back floorboard-passenger side, correct?
        “[OFFICER EISERT:] Yes.
        “[COUNSEL:] And that’s your testimony is that you could see it from the driver
seat?
        “[OFFICER EISERT:] I would imagine so. I don’t see how any other way that
you could sit in that car and not know that that methamphetamine was there.”
        2.        Analysis
        A trial court has broad discretion to determine the admissibility of evidence.
(People v. Williams (1997) 16 Cal.4th 153, 196.) On appeal, a trial court’s decision to
admit or exclude evidence is reviewed only for abuse of discretion. (Id. at p. 197.) A
trial court’s ruling that a question calls for speculation from a witness is also reviewed for
abuse of discretion. (People v. Thornton (2007) 41 Cal.4th 391, 429.) The court’s
decision will not be disturbed unless there is a showing the “court exercised its discretion
in an arbitrary, capricious, or patently absurd manner that resulted in a manifest
miscarriage of justice.” (People v. Rodriguez (1999) 20 Cal.4th 1, 9-10.) Applying the
abuse of discretion standard of review here, we are satisfied the trial court did not abuse
its discretion.
        Under the applicable rules of evidence, a witness may testify to an opinion that is
“[r]ationally based on the perception of the witness” and “[h]elpful to a clear
understanding of his testimony.” (Evid. Code, § 800.) Although Officer Eisert was the
prosecution’s designated drug expert, the portion of his testimony defendant challenges
here was based on his observations as a percipient witness after he responded to the scene
and helped book evidence when defendant was arrested. He observed the car and the
location of the drugs in the car. As the People argue, Officer Eisert’s analysis of the
scene and the proximity of the driver’s seat to the bag of methamphetamine, was
necessary to understand why he investigated the scene in the manner that he did,
including not collecting fingerprint or DNA samples from the drug packaging.

                                             10
       While it is true that “[a] witness may not express an opinion on a defendant’s
guilt” because “ ‘the trier of fact is as competent as the witness to weigh the evidence and
draw a conclusion on the issue of guilt,’ ” (People v. Coffman and Marlow (2004)
34 Cal.4th 1, 77) we do not agree that Officer Eisert’s testimony violated this long-
standing principle as defendant argues. Instead, Officer Eisert offered his lay opinion on
the ability to see the rear floorboard from the front driver’s seat based on his personal
observations when explaining what he did and did not do during his investigation.
       People v. Brown (1981) 116 Cal.App.3d 820 and People v. Torres (1995)
33 Cal.App.4th 37, upon which defendant relies, are inapposite. In Brown, a non-
percipient expert had already given the jury all the information it needed to decide the
defendant had been acting like a drug runner, and thus there was no need for the expert to
go further and opine the defendant was a drug runner. (Brown, supra, at pp. 828-829.) In
Torres, a witness testified about his personal definitions of robbery and extortion, and
then opined that a robbery was what had happened in that particular case. (Torres, supra,
at p. 44.) The Torres court found the testimony improper because the court, rather than a
witness, instructs the jury on the meaning of statutory terms or on what constitutes an
offense. (Id. at pp. 45-46.)
       Officer Eisert did not offer testimony similar to the witnesses in Brown and
Torres. He did not opine that defendant was a drug seller nor did he offer his own
definition of a what constitutes a crime or opine whether that definition had been satisfied
under the particular circumstances of the case.
       In any event, even if the trial court erred initially by overruling defense counsel’s
objections and admitting Officer Eisert’s testimony that there was no way defendant
could not have seen the methamphetamine on the rear floorboard, we conclude any
alleged error was harmless. “Absent fundamental unfairness, state law error in admitting




                                             11
evidence is subject to the traditional Watson test.”7 (People v. Partida (2005) 37 Cal.4th
428, 439 [“the admission of evidence, even if erroneous under state law, results in a due
process violation only if it makes the trial fundamentally unfair”]; People v. Watson
(1956) 46 Cal.2d 818.) “[T]he Watson test for harmless error ‘focuses not on what a
reasonable jury could do, but what such a jury is likely to have done in the absence of the
error under consideration. In making that evaluation, an appellate court may consider,
among other things, whether the evidence supporting the existing judgment is so
relatively strong, and the evidence supporting a different outcome is so comparatively
weak, that there is no reasonable probability the error of which the defendant complains
affected the result.’ ” (People v. Beltran (2013) 56 Cal.4th 935, 956.)
       During cross-examination Officer Eisert clarified he simply “imagine[d]”
defendant would have been able to see the drugs and not that he was certain defendant
actually saw the drugs. This latter testimony undermined his earlier statement that
suggested he had the ability to see the methamphetamine given its location in the car,
thus weakening any adverse effect of the challenged testimony on the jury.
       Evidence also showed that defendant was aware of what methamphetamine looked
like because he used the drug, and he agreed the large bag found in the back seat looked
exactly like methamphetamine to him. Defendant also admitted that he had actually
purchased methamphetamine while driving the car back from Redding, and the jury
watched the body camera video in which defendant admitted that he had retrieved items
from the backseat area where the large bag of methamphetamine was located. Defendant
also admitted that he had suffered six prior felony convictions and one misdemeanor for




7 We reject defendant’s contention that the beyond a reasonable doubt standard of
Chapman v. California (1967) 386 U.S. 18 applies to this standard evidentiary error
claim. Any alleged error in admitting Officer Eisert’s statement did not so infuse the trial
with unfairness as to deny defendant due process.

                                            12
crimes of moral turpitude that the jury was instructed it could consider in judging his
credibility. Given this evidence, and in light of defendant’s numerous felony convictions
that undermined his credibility, we conclude it is not reasonably probable that the jury
would have reached a different outcome had Officer Eisert not testified that there was no
way defendant could not know about the methamphetamine.
B.     Profile Evidence
       Defendant contends the trial court erred by admitting Officer Eisert’s expert
testimony that the methamphetamine found in the car was possessed for sale. He argues
this evidence was improper profile evidence that was both inadmissible and prejudicial,
and that his trial counsel was ineffective for failing to object below.
       1.     Background
       Officer Eisert testified that while drug sellers often keep pay-owe sheets to
document people who owe them money or drugs, and what quantities of drugs they have
sold, not all drug sellers maintain written pay-owe sheets. Given advances in digital
technology, like cell phones, drug sellers often store their drug sales activities in their
phones. Drug scales are used to measure out quantities for buyers, but sometimes sellers
premeasure the amounts so they are not caught with a scale. He opined that a person
stopped with approximately two pounds of marijuana in his car, plus five additional
smaller bags of marijuana in amounts ranging from 10 grams, 20 grams, and 30 grams,
but no pay-owe sheets or a scale, likely possessed the drugs for sale. The predesignated
bag amounts would make it easier, in his expert opinion, to exchange money for the
drugs quickly to avoid detection. He also opined that a person stopped in the same car
with a quarter pound of methamphetamine possessed the methamphetamine for sale.
Officer Eisert further testified that in his experience, it was common for drug sellers to
sell more than one type of drug, and that methamphetamine, a stimulant, and marijuana,
which calmed someone down, were often used together.



                                              13
          On cross-examination, Officer Eisert conceded that many of the indicia of sales
that he had encountered during his 17 years as an officer—scales, pay-owe sheets, cell
phones, packaging, various denominations of money—were not found in defendant’s car
when he was pulled over. He also conceded that sometimes drug sellers keep firearms
near the drugs they are selling, but that no firearm or ammunition were found in
defendant’s car.
          2.     Forfeiture
          At the outset, defendant concedes he did not object to the challenged expert
testimony as being improper profile evidence. The absence of an objection forfeits the
issue on appeal.
          Evidence Code section 353, subdivision (a) provides that a verdict or finding will
not be set aside by reason of an erroneous admission of evidence unless “[t]here appears
of record an objection to or a motion to exclude or to strike the evidence that was timely
made and so stated as to make clear the specific ground of the objection or motion.” The
California Supreme Court has “ ‘ “consistently held that [a] ‘defendant’s failure to make
a timely and specific objection’ on the ground asserted on the appeal makes that ground
not cognizable.” ’ ” (People v. Demetrulias (2006) 39 Cal.4th 1, 20.) As a result,
defendant has forfeited this claim of evidentiary error.
          3.     Ineffective Assistance of Counsel
          Defendant next argues that his counsel was ineffective for failing to object to the
alleged profile evidence. “A profile is a collection of conduct and characteristics
commonly displayed by those who commit a certain crime.” (People v. Robbie (2001)
92 Cal.App.4th 1075, 1084.) In general, profile evidence is not admissible to prove guilt.
(Ibid.)
          To establish ineffective assistance of counsel, defendant must show, by a
preponderance of the evidence, that his counsel’s representation fell below the standard
of a competent advocate and a reasonable probability exists that, but for counsel’s errors,

                                               14
the result would have been different. (People v. Ledesma (1987) 43 Cal.3d 171, 216-
218.) A “reasonable probability” is a probability sufficient to undermine confidence in
the outcome. (People v. Bolin (1998) 18 Cal.4th 297, 333.) Where “ ‘ “the record on
appeal sheds no light on why counsel acted or failed to act in the manner
challenged[,] . . . unless counsel was asked for an explanation and failed to provide one,
or unless there simply could be no satisfactory explanation,” the claim on direct appeal
must be rejected.’ ” (People v. Mendoza Tello (1997) 15 Cal.4th 264, 266-267.)
       “[W]e begin with the presumption that counsel’s actions fall within the broad
range of reasonableness, and afford ‘great deference to counsel’s tactical decisions.’ ”
(People v. Mickel (2016) 2 Cal.5th 181, 198.) Accordingly, defendant’s burden is a
“ ‘difficult’ ” one; we “will reverse a conviction based on ineffective assistance of
counsel on direct appeal only if there is affirmative evidence that counsel had ‘ “ ‘no
rational tactical purpose’ ” ’ for an action or omission.” (Ibid.) “Although deference is
not abdication [citation], courts should not second-guess reasonable, if difficult, tactical
decisions in the harsh light of hindsight.” (People v. Scott (1997) 15 Cal.4th 1188, 1212.)
       A failure to object to evidence is generally not a profitable basis for challenging
the competence of trial counsel. (People v. Kelly (1992) 1 Cal.4th 495, 520 [failure to
object to evidence is a matter of trial tactics as to which appellate courts generally do not
exercise judicial hindsight].) That settled principle compels us to reject defendant’s
contention here.
       It is well-established that “an expert may testify concerning criminal modus
operandi and may offer the opinion that evidence seized by the authorities is of a sort
typically used in committing the type of crime charged. An experienced police officer
may testify as an expert, for example, that tools discovered in a defendant’s automobile
are of the type commonly used in burglaries. [Citation.] A police inspector may explain
that conduct such as that engaged in by the defendant constituted the ‘ “usual
procedure” ’ followed in committing the crime of ‘till tapping.’ ” (People v. Prince

                                             15
(2007) 40 Cal.4th 1179, 1223-1224.) “Such modus operandi evidence ‘ “helps the jury to
understand complex criminal activities, and alerts it to the possibility that combinations
of seemingly innocuous events may indicate criminal behavior.” ’ [Citation.] Testimony
concerning criminal modus operandi may be helpful to the jury even if the modus
operandi is not particularly complex.” (Id. at p. 1224.)
       “In cases involving possession of [illegal drugs, such as] marijuana or heroin,
experienced officers may give their opinion that the narcotics are held for purposes of
sale based upon such matters as the quantity, packaging and normal use of an individual;
on the basis of such testimony convictions of possession for purpose of sale have been
upheld.” (People v. Newman (1971) 5 Cal.3d 48, 53, disapproved on another ground in
People v. Daniels (1975) 14 Cal.3d 857, 862.) “Courts have overwhelmingly found
police officers’ expert testimony admissible where it will aid the jury’s understanding of
an area, such as drug dealing, not within the experience of the average juror.” (United
States v. Thomas (6th Cir. 1996) 74 F.3d 676, 682, disapproved on another ground in
Morales v. American Honda Motor Co., Inc. (6th Cir. 1998) 151 F.3d 500, 515.)
       Defense counsel in this case reasonably could have determined that any objection
based on profile grounds would have been futile, especially given the above authorities
regarding the admissibility of modus operandi evidence concerning drug dealing. (See
also People v. Harris (2000) 83 Cal.App.4th 371, 373 [officer’s testimony that
Atascadero State Hospital patients smuggle in contraband and barter it for postage stamps
provided sufficient evidence defendant possessed marijuana and methamphetamine for
sale]; People v. Parra (1999) 70 Cal.App.4th 222, 225-227 [sufficient evidence
defendants possessed cocaine with the intent to sell based on officer’s testimony
regarding quantity, packaging, concealment behind car dashboard, lack of drug
paraphernalia, and defendants not being under the influence]; People v. Carter (1997)
55 Cal.App.4th 1376, 1377 [trial court allowed officer “to render an expert opinion that
defendant possessed rock cocaine for purposes of sale, based on the quantity of the drug

                                             16
possessed”].) “Counsel’s failure to make a futile or unmeritorious objection is not
deficient performance.” (People v. Beasley (2003) 105 Cal.App.4th 1078, 1092.)
       Officer Eisert, moreover, did not testify that drug sellers always act in a certain
way, and defendant acted in that way, therefore defendant intended to sell the drugs
found in the car. Instead, he testified that: sometimes drug sellers have pay-owe sheet
and scales, but sometimes they do not; sometimes they sell large quantities of drugs, but
sometimes they sell small quantities of drugs; sometimes sellers use scales, but
sometimes they do not; sometimes drug sellers have firearms, but sometimes they do not;
street level sales are usually quick, but larger transactions are different; sellers commonly
sell both methamphetamine and marijuana and buyers commonly use both
methamphetamine and marijuana. Counsel reasonably could have determined that such
testimony did not constitute a typical “profile” for a drug dealer but instead helped aid the
jury’s understanding of drug dealing, with which the average citizen may not have
experience. She also reasonably could have concluded that Officer Eisert’s testimony
actually helped defendant because many of the items discussed such as pay-owe sheets,
scales, and firearms were not found in the car he was driving, which tended to support his
defense that he never intended to sell the drugs.
       On this record, we cannot say defense counsel’s failure to object to Officer
Eisert’s testimony had no rational purpose. We therefore reject defendant’s ineffective
assistance of counsel claim.
C.     Defense Counsel’s Questions Regarding White Supremacy
       Defendant contends his trial counsel was ineffective because she unnecessarily
elicited testimony from Officer Welter during cross-examination that he believed
defendant was associated with white supremacy. Defendant argues his counsel had no
reasonable, tactical basis for eliciting the highly inflammatory testimony, which
undermined his credibility and likely made the jury distrust and dislike him. We
disagree.

                                             17
       1.     Background
       During cross-examination, defense counsel asked Officer Welter if he believed
defendant looked familiar when he had first contacted him in the car. He conceded that
he had told a colleague defendant was “a white supremacist piece of shit” and that he was
a “douche bag.”
       On redirect, the prosecutor asked Officer Welter if he had had contact with people
who were white supremacists during his 14 years as a police officer. The court overruled
defense counsel’s relevancy objection after an unreported sidebar, and Officer Welton
responded that he had. The prosecutor then asked if there was anything about the way
defendant looked that made the officer believe he may, in fact, be a white supremacist.
The officer responded that it was his bald head and multiple neck tattoos. His belief was
also based in part on Officer Eisert’s statement when he arrived on scene that he had a
previous interaction with defendant while Officer Eisert worked at a different law
enforcement agency.
       On re-cross, Officer Welter conceded he did not know if defendant could grow
hair on his head, and he acknowledged that he did not see any swastika tattoos on
defendant’s body. Officer Welter also admitted that he had no personal knowledge of
defendant’s supposed previous interaction with Officer Eisert to support his belief that
defendant was a white supremacist.
       2.     Analysis
       Defendant has failed to satisfy his heavy burden to establish ineffective assistance
of counsel. (See People v. Ledesma, supra, 43 Cal.3d at pp. 216-218 [defendant must
show, by a preponderance of the evidence, that his counsel’s representation fell below the
standard of a competent advocate and a reasonable probability exists that, but for
counsel’s errors, the result would have been different].) While we agree that evidence
tending to show defendant harbored white supremacist views “carr[ied] with it the
potential to evoke an emotional response against the defendant,” (People v. Young (2019)

                                            18
7 Cal.5th 905, 931) the record shows defense counsel had a sound tactical reason for
eliciting the challenged testimony from Officer Welter during cross-examination.
       Counsel reasonably could have believed that eliciting such testimony tended to
show that the officers who conducted the investigation, including Officer Welter and
Officer Eisert, were biased against defendant simply because they assumed he held
repugnant beliefs. Such bias tended to undermine the credibility of Officer Eisert’s
testimony that defendant had to have seen the bag of methamphetamine on the rear
passenger floorboard. As the jury was instructed with CALCRIM No. 105, in evaluating
a witness’ testimony, jurors could consider anything that reasonably tended to prove or
disprove the truth or accuracy of the testimony, including whether the witness’ testimony
was influenced by a factor such as bias or prejudice. Thus, the record shows a rational
tactical purpose for attempting to show the officers were biased against defendant, and
we will not second-guess this difficult, tactical decision in the harsh light of hindsight.
(People v. Scott, supra, 15 Cal.4th at p. 1212.)
       Even if counsel’s decision was arguably unreasonable, defendant cannot show
prejudice. That is, he cannot show the outcome would have been different had counsel
not elicited the white supremacy testimony from Officer Welter. Given the jury’s
verdicts, it is apparent the jury did not reject defendant’s testimony in its entirety.
Instead, some jurors apparently found credible defendant’s testimony that the large bag of
marijuana was his friend, Kevin’s, and not his own since the jury hung on both marijuana
charges. It simply rejected his denials regarding the methamphetamine since it found him
guilty of both methamphetamine charges.
       Given this outcome, there is no reasonable probability that the jurors’ presumed
negative reaction to defendant’s alleged white supremacist beliefs affected their
evaluation of defendant’s testimony regarding the methamphetamine, but did not affect
their evaluation of his testimony regarding the marijuana. Any concerns about the
possible inflammatory impact of this type of evidence is thus alleviated by the jury’s

                                              19
verdicts, which did not completely reject defendant’s credibility or testimony. Had the
jury been unduly inflamed against defendant given the white supremacist evidence, it
would have rejected his testimony outright, which the verdicts show it did not do.
D.     Amendments to Section 654
       In supplemental briefing, the parties agree the matter must be remanded for
resentencing given recent amendments to section 654. We concur.
       Section 654, subdivision (a) prohibits a trial court from imposing multiple
sentences for multiple convictions arising out of the same act. (In re Wright (1967)
65 Cal.2d 650, 653.) When defendant was sentenced in January 2020, section 654
required the trial court to impose the longest potential term of imprisonment for crimes
arising from the same physical act and to stay the other, shorter terms.8 (Former § 654,
subd. (a); People v. Corpening (2016) 2 Cal.5th 307, 311; People v. Sanchez (2016)
245 Cal.App.4th 1409, 1415.)
       While defendant’s appeal was pending, Assembly Bill No. 518 (2021-2022 Reg.
Sess.) (Stats. 2021, ch. 441, § 1) went into effect on January 1, 2022. The bill amends
section 654 to give a trial court discretion to choose what sentence to impose for
convictions arising from the same act. The amended statute now provides in relevant
part: “An act or omission that is punishable in different ways by different provisions of
law may be punished under either of such provisions, but in no case shall the act or
omission be punished under more than one provision.” (§ 654, subd. (a).) Thus, a trial
court is no longer compelled to impose the longest possible punishment for multiple
convictions arising from the same act.




8 Former section 654, subdivision (a) provided: “An act or omission that is punishable
in different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or
omission be punished under more than one provision.”

                                            20
       In this case, defendant was convicted in count one of possession of
methamphetamine for sale (Health & Saf. Code, § 11378) and in count three of
transportation of methamphetamine for sale (Health & Saf. Code, § 11379, subd. (a)).
The sentencing triad for count one is 16 months, or two or three years. (Health & Saf.
Code, § 11378; § 1170, subd. (h).) The sentencing triad for count three is two, three, or
four years. (Health & Saf. Code, § 11379, subd. (a).) Because count three had the
longest possible sentence, the court was required to impose sentence on count three, and
to impose and stay the sentence on count one under former section 654, which it did.
       Under newly amended section 654, the trial court now has discretion to impose the
sentence of either the possession count or the transportation count, which could result in
the trial court imposing the shorter rather than the longer sentence. We thus conclude it
is appropriate to remand the matter for resentencing. (See In re Estrada (1965) 63 Cal.2d
740, 744-745 [absent evidence of contrary legislative intent, ameliorative criminal
statutes apply to all cases not final when the statute takes effect]; see also People v.
Woods (2018) 19 Cal.App.5th 1080, 1090-1091.)




                                              21
                                  III. DISPOSITION
      Defendant’s convictions are affirmed. The matter is remanded for resentencing in
light of Assembly Bill No. 518 (2021-2022 Reg. Sess.). After resentencing, the clerk
shall prepare an amended abstract of judgment and shall forward a copy thereof to the
Department of Corrections and Rehabilitation.


                                                       /S/

                                                RENNER, J.



We concur:


/S/

DUARTE, Acting P. J.


/S/

KRAUSE, J.




                                           22